Barnard, P. J. '
The plaintiff Symons obtained an attachment against the property of William Symons. Under this attachment the sheriff attached the books of account of the .debtor. Under section 678 of the Code, leave was granted for the plaintiff to sue the defendant for an account due the debtor in his own name joined with the name of the sheriff. This was done by an action brought in a justice’s court of the city of Brooklyn. The complaint demanded $250, and upon the trial the evidence showed a larger sum to be really due, but the plaintiff elected to take judgment for the sum of $250. There is no evidence why the judgment should be reversed. The jurisdiction of the court depended on the amount claimed, and the amount for which judgment was rendered. The proof of the claim was sufficient. The entries in the book were made by the clerk Pearsall every day. The original order-*354book was not essential. The original book was produced. The entry was made in' that every afternoon by the clerk who made the sales during the day. The judgment should be affirmed, with costs. All concur.